Kruse, P. J. (dissenting):
I am of the opinion that the $1,400 mortgage made in April, 1818, covered the entire title which the mortgagor had at the time of the giving of the mortgage, and not merely the undivided half interest which the mortgagor obtained by one of the deeds given to him, to which reference is made in the description of the lands covered by the mortgage. I think the mortgage was intended to cover the “same premises,” and not merely the same interest conveyed by the deed referred to. The words of description in the mortgage are not “ one undivided half,” as in the deed, but “All that piece or parcel.”
The conduct of the parties subsequent to the giving of the mortgage seems to indicate that they regarded the mortgage as covering the entire title, and if so, it is a strong circumstance bearing upon the practical construction which the parties put upon this mortgage.
It does not seem to me that the circumstances are such as to support the conclusion that it was the intention of the mortgagor to give or the mortgagee to take a mortgage upon an undivided half for the mortgage debt, when the mortgagor in fact owned the entire title, but rather to the contrary.
Judgment affirmed, with costs.